                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


NORMAN GILLIS MCDANIEL


VS.                                                      CIVIL ACTION NO. 2:21-cv-24-KS-MTP


CITY OF HATTIESBURG POLICE DEPARTMENT


                                                ORDER

        This cause came on this date to be heard upon the Report and Recommendation [6] of

United States Magistrate Judge Michael T. Parker entered herein on May 6, 2021, after referral

of hearing by this Court addressing Motion [2] filed on February 24, 2021, Motion [4] filed on

April 30, 2021, and Motion [5] filed on May 5, 2021, no objections having been filed as to the

Report and Recommendation, and the Court, having fully reviewed the same as well as the

record in this matter, and being duly advised in the premises, finds that said Report and

Recommendation should be adopted as the opinion of this Court.

        IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint [1] is hereby dismissed without

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

        The Court also notes that there is a fourth Motion for Leave to Proceed in forma pauperis

[7] filed by Plaintiff. The fourth Motion is a little different from the first three as a result of the

ruling herein, the fourth Motion [7] is DENIED for the same reasons set forth in the Report and

Recommendation [6] being adopted by the Court today.
SO ORDERED, this the __24th__ day of June, 2021.



                                        ___s/Keith Starrett_________________
                                        UNITED STATES DISTRICT JUDGE
